Citation Nr: 1728462	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO. 13-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by: Texas Veterans' Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1985 to July 1985 and from March 1986 to January 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in Houston, Texas.

In March 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

In June 2016, the Board remanded this appeal for evidentiary development; and, it has since been returned to the Board for continued appellate action.


FINDINGS OF FACT

1. In an April 1996 rating decision, the RO denied service connection for a low back disorder; at the time of the April 1996 rating decision, the evidence established a post-service low back disorder; however, the evidence did not substantiate an injury or disease in service or a relationship between the post-service back disorder and service.

2. The evidence received since the April 1996 rating decision relates to the unestablished fact of an injury in service; it is neither cumulative nor redundant of evidence previously of record; and, it raises a reasonable possibility of substantiating the claim.

3. Arthritis of the lumbosacral spine was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation; a low back disorder is not related to an injury or disease in service and is not related by causation or permanent worsening to any service-connected disability.

4. Bilateral hearing loss was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation; bilateral hearing loss is not related to an injury or disease in service and is not related by causation or permanent worsening to any service-connected disability.

5. Tinnitus was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation; tinnitus is not related to an injury or disease in service and is not related by causation or permanent worsening to any service-connected disability.


CONCLUSIONS OF LAW

1. The April 1996 RO rating decision is final with respect to entitlement to service connection for a low back disorder. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening the claim of entitlement to service connection for a low back disorder have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3. A low back disorder was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4. Bilateral hearing loss was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability; an organic disease of the nervous system, to include sensorineural hearing loss, is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).

5. Tinnitus was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability; an organic disease of the nervous system, to include tinnitus, is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

The Veteran has applied to reopen a previously denied claim of entitlement to service connection for a low back disorder on the basis that the evidence received since the prior denial is new and material. 

Entitlement to service connection on a direct basis requires three elements: (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim (unestablished fact). Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In an April 1996 rating decision, the RO denied a claim of entitlement to service connection for a back disorder. Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2016)). The April 1996 rating decision is the last disallowance of the claim on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).

The Veteran submitted an application to reopen the previously denied claim in June 2009. At the time of the April 1996 rating decision, the evidence established Shedden element (1). The evidence of record included post-service treatment records showing treatment for lumbo-sacral disc problems, including a fusion surgery in 1992. The evidence did not substantiate element (2), in that there was no record of an injury or disease in service. The evidence also did not substantiate element (3), in that there was no relationship between the post-service diagnosis and service. 

Evidence received since the April 1996 decision includes a private treatment record dated October 9, 1987, from St. Peter Hospital showing that the Veteran was treated there during service following a motor vehicle accident which caused neck and back pain. As this record addresses an unestablished fact, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim, the Board finds that it is new and material evidence and that reopening of the claim is warranted. 

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

The criteria for direct service connection are set out above. Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to the low back claim, arthritis is included among the enumerated chronic diseases. Pertinent to the hearing loss and tinnitus claims, organic disease of the nervous system is also included. Organic disease of the nervous system can include sensorineural hearing loss. It can also include tinnitus, but only where tinnitus results from acoustic trauma. See Fountain v. McDonald, 27 Vet. App. 258 (2016).

The Board notes that the term "acoustic trauma" was not defined by the Veterans United States Court of Appeals for Veterans Claims (Veterans Court) in Fountain, nor is it defined under VA statutes or regulations. The term was used, but was not defined, in prior versions of the rating schedule for tinnitus. Accordingly, it is appropriate to use a generally accepted medical definition. 

The University of Maryland Medical Encyclopedia defines acoustic trauma as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise." See http://umm.edu/health/medical/ency/articles/ acoustic-trauma.

As the minimum rating for tinnitus is 10 percent, in order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). Because tinnitus is usually "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

In order for sensorineural hearing loss as a bilateral condition to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce a 10 percent rating under Table VII of 38 C.F.R. § 4.85 (2016). 

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). 

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Low Back Disorder

Service treatment records reveal no complaint of or treatment for a low back injury or disease at any time during service. However, an October 9, 1987, Clinical Note from St. Peter Hospital reveals the Veteran was treated following an automobile accident where his vehicle was struck at 45 mph on the passenger side. He was the driver of the struck vehicles and he was wearing his seatbelt. He had a small laceration on the right side of the head and complained of neck and lower back pain. He had full movement of his extremities and sometimes numbness in the left foot. An October 9, 1987, Hospital Discharge Instructions Note reveals the Veteran was treated following a motor vehicle accident with diagnoses of strain of the neck and low back muscles and a contusion of the face (VBMS record 06/16/2009).

The November 3, 1989, Report of Medical History reveals the Veteran's account that he had no history of, or current, recurrent back pain. The November 3, 1989, Service Separation Examination reveals normal findings for the spine. A physical profile rating of L-1 was assigned. The "L" factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number "1" indicates that the individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

After service, a November 22, 1991, Surgical Opinion prepared by W. Moorhead, MD, reveals that on June 7, 1991, the Veteran was employed as a laborer. He reportedly became dizzy from heat and fell onto a pipe resulting in back pain. According to this account, "There is no prior history of lower back or leg problems predating the injury of June 6, 1991." The diagnosis was herniated L4-5 disc and bulging L5-S1 disc (VBMS record 07/07/1995 at 42).

The Veteran was admitted to Methodist Hospital on February 28, 1992, for lumbar fusion surgery. A March 3, 1992, Pain Management Consultation reveals the Veteran presented at Methodist Hospital for L4 through L5 fusion following a back injury that occurred on the job. The Veteran was discharged on March 6, 1992 (VBMS record 07/07/1995 at 27-28).

An October 4, 1994, Medical Certificate reveals complaint of back pain and leg pain with history of back fracture and surgery in 1991 or 1992 (VBMS record 05/18/1995).

As noted above, the Veteran filed his initial service connection claim in April 1995. He was afforded a VA examination in September 1995. The examiner noted the Veteran's account that he sustained injury to his lumbar spine in the service when he fell off of a truck. He subsequently had another fall while working as a sandblaster inside of a tank. He underwent diagnostic evaluation, demonstrating degenerative disc disease, L4-5 and L5-S1. He underwent surgery in 1992, including fusion of L4-5 and L5-S1, with instrumentation. He had solid fusion of the lumbar spine. He had not returned to work, and was seeking disability. 

An April 14, 1997, Clinical Note reveals the Veteran's account that he was receiving workman's' compensation for an on-the-job back injury (Virtual VA 05/18/2015 at 52).

A May 19, 2009, VA Mental Health Note reveals the Veteran's complaint of depression due to chronic pain. The Veteran reported his post-military occupational history as "tried to work as a truck driver and went through many jobs which he attributes to back pain. ('I fell on some pipes' in Port Arthur when he worked for Valley Systems)" (VBMS record 05/20/2009 at 31).

A July 8, 2009, VA Mental Health Note reveals the Veteran's account that he injured his back in a car accident in service (VBMS record 04/12/2011 at 12).

The report of a VA Spine Examination dated April 2010 reveals the Veteran's report that he had a low back injury in the service "when he had mva and his car over a cliff and he injured it." The Veteran "denied any trauma to spine after military separation." The examiner opined that the current low back disability is less likely as not (less than 50/50 probability) caused by or a result of in service injury in motor vehicle accident. The examiner reasoned that there is no evidence of chronic low back condition in the service, and, on the separation examination, there is no evidence of any residual back problem. According to the examiner, it seems his current low back condition is most likely related to the June 1991 on-site job injury with a superimposed congenital stenosis. The examiner also opined that there is no evidence of any aggravation of his condition by the service either.

A July 2010 VA Form 21-4138 (Statement in Support of Claim) reveals the Veteran's account that he worked in the service as a mechanic and "I injur[ed] my low back from lifting the heavy tools."

A May 21, 2015, Neurology Consult reveals the Veteran's account that he "had a MVA while in the service in 1987. He hurt his back and reported weakness, tingling, numbness and pain since then. Symptoms progressed and in 1993 he had lumbar surgery" (VBMS record 08/31/2015 at 50).

After a review of all of the evidence, the Board finds that, while the Veteran sustained a low back strain in service in 1987, arthritis of the lumbar spine was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation. The Board also finds that a current low back disorder is not related to an injury or disease in service and is not related by causation or permanent worsening to any service-connected disability.

The Veteran has put forth no argument regarding secondary service connection. The only service-connected disabilities are coronary artery disease and hypertension. He has also not described or identified X-ray evidence of lumbosacral arthritis within one year of service separation. His assertion is that the current degenerative disc disease and resulting impairment are related to variously described injury in service. 

Significant to the Board's findings are material changes in the Veteran's narrative of his service injury and the onset of chronic symptoms. Prior to filing this claim, he had reported that the onset of chronic symptoms was associated with the post-service work injury. Indeed, in pursuing a workman's compensation claim, he told an examiner in November 1991 that "There is no prior history of lower back or leg problems predating the injury of June 6, 1991." 

It is only after he filed his VA compensation claim that he began describing the onset of chronic symptoms as occurring in service. However, even then, his account of the actual injury has been materially inconsistent. The service treatment records clearly show that he was diagnosed with a strain following a motor vehicle accident wherein another vehicles struck the vehicle he was driving from the opposite side. However, he told the September 1995 VA examiner that his service injury occurred when he fell off a truck. He told the April 2010 VA examiner that his service injury occurred when his car went over a cliff. He also stated that there was no post-service trauma. He told the RO in July 2010 that his service injury occurred from lifting heavy tools. 

Regarding the onset of chronic symptoms, he told a service examiner in November 1989 that he had no history of, or current, recurrent back pain. This statement is consistent with the contemporaneous clinical findings. The Veteran's spine was normal when examined at service separation. However, he now relates the onset of chronic symptoms to the in-service injury. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the time and context of each statement is important. A description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statement of medical history at service discharge is bolsters the credibility of that statement. 

Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at service separation and the accounts given in relation to his workers' compensation claim, when the Veteran presented his account after filing his service connection claim, he was seeking VA benefits rather than job-related benefits or just medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate the onset of symptoms and specific injuries he has sustained. Thus, his competency is not at issue with regard to recounting these matters. Rather, it is the credibility of the Veteran's multiple accounts provided to VA adjudicators and medical treatment providers which the Board finds is lacking. Simply put, the report of medical history at separation from service, as bolstered by the normal clinical findings concurrently recorded, and the Veteran's statement made in support of a post-service workman's compensation claim that he had no previous back problems, are more convincing than the Veteran's later statements made in support of a claim for VA benefits. 

There is no medical opinion that purports to relate the Veteran's current low back disorder to service. His lay statements are the only evidence in favor of a nexus. As noted above, his statements are not credible. However, it is acknowledged that he was treated for a low back strain in service. To the extent he claims that this was the onset of the current chronic back disorder, this is not competent evidence. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of lumbar disc disease, as currently diagnosed, to a muscle strain in service, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes of disc disease and the inherently medical question of how a strain in service may have contributed to bring about temporally remote disc disease. These are not matters which are capable of lay observation. The Board also notes that the diagnosis in service was different than the current diagnosis. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disc disease and the muscle strain in service. 

In sum, the Board finds that, although the Veteran sustained an injury in service, and although he has a current diagnosis of a low back disorder, a preponderance of the evidence is against any etiologic relationship between the current low back disorder and service. As the only competent and credible evidence regarding the essential element of a nexus between the current disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a low back disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Hearing Loss and Tinnitus

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

Service treatment records include a service entrance examination in December 1984 at which time pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
LEFT
15
5
5
5
5

The November 3, 1989, Service Separation Examination reveals normal findings for the ears and hearing and pure tone thresholds as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
0
LEFT
15
0
0
0
0

A profile rating of H-1, L-1 was assigned. The H stands for hearing and ears. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson, 1 Vet. App. 512; Odiorne, 3 Vet. App. 456, 457.

The November 3, 1989, Report of Medical History reveals the Veteran's account that he had no history of, or current, ear trouble or hearing loss. 

After service, a February 8, 2006, Clinical Note reveals that there was no hearing loss that affects the ability to understand or to participate in medical care (Virtual VA 05/18/2015 at 7).

A November 2, 2007, Mental Health Admission reveals the Veteran's report of "No complaints of hearing loss, no pain, inflammation, tinnitus or drainage" (VBMS record 05/17/2010 at 4).

A July 8, 2009, VA Mental Health Note reveals the Veteran's account that he had hearing loss, but no tinnitus (VBMS record 04/12/2011 at 12).

The report of a VA Audio Examination dated March 2010 reveals pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
45
LEFT
35
30
35
35
35

Speech recognition was 96 percent in the right ear and 98 percent in the left ear. The examiner opined that the Veteran's hearing loss and tinnitus are not caused by or a result of military noise exposure. Factors supporting the decision included the normal hearing shown at enlistment and separation, the reported onset timing of both hearing loss and tinnitus, and the presence of post-military occupational noise exposure. 

A July 2010 VA Form 21-4138 (Statement in Support of Claim) notes: "I worked on track and wheel mechanic high power tools and turbine engine (jet engines). I did it for four years from 1986 to 1990. I was station[ed] in Fort Lewis, Washington and Germany and Fort Hood, Texas."

After a review of all of the evidence, the Board finds that bilateral hearing loss and tinnitus were not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation. The Board also finds that bilateral hearing loss and tinnitus are not related to an injury or disease in service and are not related by causation or permanent worsening to any service-connected disability.

The Veteran has put forth no argument regarding secondary service connection, and he has not described or identified any audiological testing conducted within one year of service separation. His assertion is that the current hearing loss and tinnitus and resulting impairment are related to remote noise exposure in service. 

The Board notes that, regardless of any noise to which the Veteran may have been exposed in service, his hearing was not only normal at service separation, it was, at each frequency, either the same or better than it was at service entrance. 

The Board also notes that, while there is a medical opinion against service incurrence of hearing loss and tinnitus, there is no medical opinion that purports to relate current hearing loss or tinnitus to service. The Veteran is not competent to opine as to the existence of a hearing loss disability in service or a reduction in auditory acuity, as both of these require testing of auditory thresholds and speech discrimination (see 38 C.F.R. § 3.385), and as such testing must be conducted by a state-licensed audiologist (see 38 C.F.R. § 4.85). Moreover, the Veteran specifically denied hearing loss to healthcare providers at service separation and in February 2006 and November 2007. The Veteran is also not competent to relate a hearing loss disability of post-service onset to remote noise exposure in service. 

The Board acknowledges that tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles, 16 Vet. App. 370. Therefore, the Veteran would be competent to describe the onset of symptoms in service. However, he made no such claims concurrent with service. The Veteran specifically denied such symptoms in November 2007 and July 2009. The Veteran is not competent to relate a post-service onset of symptoms of tinnitus to remote noise exposure in service. 

In sum, the Board finds that a preponderance of the evidence is against any etiologic relationship between current hearing loss and service. 

As the only competent evidence regarding the essential element of a nexus between the current disorders and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for hearing loss and tinnitus is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on May 21, 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by obtaining records from the Social Security Administration pertaining to the grant of disability benefits. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of the claim of entitlement to service connection for a low back disorder is granted.

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


